976 F.2d 47
298 U.S.App.D.C. 99
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Joyce A. WILLIAMS, Appellant,v.OFFICE OF FINANCIAL MANAGEMENT.
No. 91-7187.
United States Court of Appeals, District of Columbia Circuit.
Aug. 27, 1992.

Before MIKVA, Chief Judge, and BUCKLEY and SENTELLE, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of appellee's motion to dismiss appeal as untimely and the opposition thereto, it is


2
ORDERED that the motion be granted in part and denied in part.   Appellant's notice of appeal was untimely as to the district court's order, entered June 6, 1991, granting the motion to dismiss, and the district court's order, entered July 29, 1991, denying the first motion for reconsideration.   Thus, this court lacks jurisdiction to consider the appeal of those orders.   See Fed.R.App.P. 4(a).   Appellant's notice of appeal, however, is timely as to the district court's order, entered October 25, 1991, denying the second motion for reconsideration.


3
The Clerk is directed to schedule this case for presentation to a merits panel.   The Clerk is further directed to withhold issuance of the mandate herein until disposition of the remainder of the appeal.